            Case 1:20-cv-03075-CM Document 3 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEREMIAH J. GRIFFEN,

                                 Petitioner,
                                                                   20-CV-3075 (CM)
                     -against-
                                                               ORDER OF DISMISSAL
SUPERINTENDENT OF THE MANHATTAN
DETENTION COMPLEX, et al.,

                                 Respondents.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated May 5, 2020, the Court directed Petitioner, within thirty days, to submit a

completed request to proceed in forma pauperis (“IFP application”) or pay the $5.00 in fees

required to file a petition in this Court. That order specified that failure to comply would result in

dismissal of the petition. Petitioner has not filed an IFP application or paid the fee. Accordingly,

the petition is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue). Because Petitioner has

not at this time made a substantial showing of a denial of a constitutional right, a certificate of

appealability will not issue. See 28 U.S.C. § 2253.

SO ORDERED.

Dated:     June 25, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
